Citation Nr: 1539955	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  11-22 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Regional Office (RO) in Winston-Salem, North Carolina.  

In September 2014, the Veteran withdrew his request for a hearing before the Board.


FINDINGS OF FACT

1.  Clear and unmistakable evidence shows both that the Veteran's Osgood Schlatter's disease of the bilateral knees preexisted his military service and did not undergo an increase in severity during such service that could be identified as an advancement beyond normal progression. 

2.  The competent medical and most probative evidence fails to establish that any other knee disabilities, to include bilateral patellofemoral pain syndrome and right knee patellar spur, had their onset in service and the weight of the evidence does not relate these disorders to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1153, 1154, 5103, 5103A, 5107A (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2015).

2.  The criteria for service connection for a left knee disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1153, 1154, 5103, 5103A, 5107A (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a). 

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  The Veteran was notified via letter dated in March 2010 of VA's duty to assist him in substantiating his claims under the VCAA, and the effect of this duty upon his claims.  He was also notified of how VA determines disability ratings and effective dates if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  This letter addressed all notice elements and predated the initial adjudication by the AOJ in September 2010.

VA has also satisfied its duty to assist the Veteran in the development of his claims.  Service treatment records and pertinent post-service records have been obtained and are viewable on the Virtual VA and Veterans Management Benefits System electronic file systems.  He has also submitted potentially relevant documents and argument in support of his claims, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the Veteran was afforded a VA examination in August 2010.  The Board finds that the examination report is more than adequate, as it reflects a full review of all medical and other evidence of record, is supported by sufficient detail, and refers to specific documents and medical history as well as the Veteran's service history to support the conclusions reached.  The Veteran has not alleged any prejudice caused by a deficiency in the examination here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  


Law and Analysis

The Veteran asserts that he should be entitled to service connection for his bilateral knee disabilities.  He states that on active duty he worked as a tank mechanic and that he was frequently on his knees.  He claims his in-service activities caused almost constant knee pain and that after the first week of basic training he was placed on permanent profile for the entire two years of his military service.  He started getting an aching pain in both knees over the last 4-5 years.  See August 2010 VA examination report and VA Form 21-4138, Statement in Support of Claim, received in February 2013.  The Veteran basically contends that his bilateral knee condition was aggravated by his active military service.

Service connection is granted if it is shown that the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Certain chronic diseases such as arthritis are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis is listed in section 3.309(a).  However, the Veteran's history of bilateral patellofemoral pain syndrome is not a chronic disease enumerated under 38 C.F.R. § 3.309(a) and, therefore, is not subject to presumptive service connection, to include on the basis of continuity of symptomatology.

The Board notes that in this case, the evidence of record raises a question of whether the Veteran's current bilateral knee problems are attributable to a condition that preexisted his military service.  See private clinical record dated in January-March 1963 and October 1967 service induction physical report.  A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles, which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).

As noted, under 38 U.S.C.A. § 1111, the presumption of soundness does not attach to conditions recorded on entrance examination reports or may be rebutted by clear and unmistakable evidence that a disease or injury existed prior to service and was not aggravated therein.  If the presumption of soundness does not attach or has been rebutted, aggravation may not be conceded unless the pre-existing condition increased in severity during service, pursuant to 38 C.F.R. § 3.306.  See VAOPGCPREC 3-2003 (July 16, 2003).  The burden of proof is upon VA to rebut the presumption by producing that clear and unmistakable evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is permanently worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service treatment records include copies of private clinical records which document the Veteran's pre-service treatment for bilateral knee pain due to Osgood-Schlatter's disease in 1963.  In this case, the weight of the evidence clearly and unmistakably confirms that the Veteran had a pre-existing bilateral knee disorder prior to his entrance into active duty service in October 1967.  Because the evidence clearly establishes the pre-service existence of a bilateral knee disorder, the Board needs to determine next whether there is clear and unmistakable evidence that the bilateral knee disorder was not aggravated by service.

The remaining service treatment records show that in January and February 1968, almost immediately after induction, the Veteran was treated for knee pain.  By March 1968, he was given a permanent physical profile for old Osgood-Schlatter's disease, symptomatic left knee, and his physical profile included L-3, indicating that his knee required restrictions in his assignment, and he was not to be given an assignment involving running over 1/2 mile or low crawling.  A transfer to Special Training Company was recommended.  However, this alone does not necessarily preclude a finding of clear and unmistakable evidence that the disability was not aggravated in service, as there is no indication of any pathological changes to the Veteran's pre-existing Osgood-Schlatter's disease, or that any treatment was reflective of more than temporary or intermittent flare-ups.  In fact, it appears that his placement on a permanent physical profile was a preventative measure to assure that his condition did not worsen as there were no further knee complaints shown during his remaining time in service.  

Moreover at his separation physical in October 1969, the Veteran's history of old Osgood-Schlatter's disease with symptomatic left knee was noted, but no further summary or elaboration was provided and the clinical evaluation did not indicate any significant abnormalities of either knee and no other disqualifying defects were reported.  Therefore, the Board cannot find that the service treatment records reflect a permanent worsening of the Veteran's bilateral Osgood-Schlatter's disease of the knees.  Rather by all accounts, he experienced a relatively brief recurrence of symptoms during service that resolved by the Veteran limiting his physical activity.

The Board notes that there are essentially no post-service records showing that the Veteran received medical treatment for his knees immediately after service or for many years thereafter.  The earliest relevant medical evidence is an August 2010 VA examination report.  The examiner reviewed the claims file, including service treatment records and post-service outpatient treatment reports and summarized the history and findings reflected by these records.  The Veteran's history of Osgood-Schlatter's disease as a teenager and his military duties which required him to be constantly on his knees as a tank mechanic were also noted.  Following the examination of the Veteran, the examiner diagnosed bilateral Osgood-Schlatter's disease, bilateral patellofemoral pain syndrome, and right knee patellar spur.  The examiner concluded that the patellofemoral pain syndrome and patellar spur are not related to active duty as the symptoms and diagnoses are new since active duty.  The patellar spur is not associated with Osgood-Schlatter's disease.  

The examiner went on to conclude that the current bilateral Osgood-Schlatter's disease is as least as likely as not the natural progression of the bilateral Osgood-Schlatter's disease shown at enlistment.  He noted that the Veteran indicated the onset of the condition was prior to active duty while in high school, which is consistent with Osgood-Schlatter's disease.  In addition, although there are intermittent notes about the Veteran's knees during service in 1967, 1968, and 1969, sometimes the symptoms had resolved or improved, so there was no sign of continuous worsening due to military service.  At the Veteran's separation physical from October 1969, there was mention of painful bilateral knees, old Osgood-Schlatter's disease, and symptomatic left knee, but the examination itself was normal.  The examiner also referred to a 2005 VA note that mentioned the Veteran's reports of a knee problem in service, but no abnormal knee exam or diagnosis is documented.  The examiner then noted that the Veteran indicated his symptoms had improved compared to onset.  Therefore there was no permanent aggravation of the knees due to active duty.  

The Board notes that this VA examination report comes 40 years following separation from service, which strengthens the conclusion that the Veteran's pre-service knee problems manifested only a temporary or intermittent flare-up during service, without a chronic worsening of the underlying condition.  Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  The VA opinion is also highly probative as it is based upon a complete review of the entire claims file and supported by detailed rationale.  The VA examiner considered the Veteran's relevant medical history and military history, aside from the results of his personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  The examination report tends to confirm that there is no evidence of acute worsening of the Veteran's preexisting Osgood-Schlatter's disease exceeding what would have been expected.  Moreover, the claims folder contains no medical evidence refuting the opinion. Taken as a whole, the Board finds that there is clear and unmistakable evidence that the bilateral knee disorder was not aggravated by service.  An increase in severity during service beyond natural progression is clearly and unmistakably not shown.

The Board is also unable to attribute the Veteran's currently diagnosed bilateral patellofemoral pain syndrome and right knee patellar spur to his military service.  In this case, the weight of the competent and credible evidence establishes that both disorders were first manifested 40 years after service separation and did not manifest in service, which in the context of his lay assertions is a relevant fact.  Moreover, there is no medical evidence linking either knee disability to service, and the Veteran has not submitted any medical opinion that relates them to service/events therein.  See Hickson v. West, 12 Vet. App. 247.  In light of the above, the Board is unable to attribute the Veteran's post-service development of bilateral patellofemoral pain syndrome and right knee patellar spur to his military service.  

The Veteran is considered competent to report knee pain he experienced prior to, during, and subsequent to his period of military service.  As a layman, however, he does not possess the medical expertise to provide a competent medical opinion regarding the question as to whether the knee pain and symptoms reported during service represented a permanent increase in severity of the preexisting condition or rather the natural progression of this condition, the latter being the conclusion reached by the VA examiner.  Such an assessment is not simple in nature and in this case, requires specialized training for a determination as to diagnosis and causation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not considered competent to provide evidence as to more complex medical questions).  Therefore, this lay evidence does not constitute competent evidence.

Accordingly, the criteria for service connection have not been met and the Veteran's claims are denied.


ORDER

Service connection for right knee disability is denied. 

Service connection for left knee disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


